DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-20 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 each require a crystalline silicon semiconductor substrate having a radius of curvature calculated by Equation 1.  The claimed invention is ambiguous as to whether a minimum radius of curvature is required.
Claims 1 and 13 are also unclear as to whether the parentheticals are required or optional.  Applicant is encouraged to delete the parentheticals to clarify the claimed invention.  Examiner notes the confusion is only with respect to the parentheticals after each equation and not to those within the equation.
1 recites the limitation "the following Equation 1" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the following Equation 2" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the following Equations 3-5" in lines 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the following Equation 1" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the following Equation 2" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the following Equations 3-5" in lines 13.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2-12 and 14-20 are rejected due to their dependency on claims 1 and 13, respectively.
(3)
Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Kayes et al. (U.S. Publication No. 2009/0020853) teaches a wafer (10) comprising crystalline silicon (Si <111>), wherein a plurality of microwire structures (40) extend from a first surface of the crystalline silicon semiconductor substrate.  Figure 1I and Paragraphs 25-28.
Kayes fails to teach or fairly suggest the substrate has a radius of curvature within the paremeters of claimed Equation 1, that the distance between the plurality of microwire structures is determined based on the requirements of claimed Equation 2, or that the diameter of the microwire structures is based on the requirements of claimed Equations 3-5, as required by claims 1 and 13.
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759